[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT THOMAS BISHOP'S MOTION TO STRIKE DATED JANUARY 17, 1991 AND FILE STAMPED JANUARY 22, 1991
The defendant Thomas A. Bishop has moved to strike the following portions of the plaintiffs' revised complaint as to the defendant Thomas A. Bishop dated May 10, 1990: (1) Count four in its entirety to the extent that it applies to the defendant Thomas A. Bishop; and (2) paragraphs three and four of the prayer for relief to the extent they apply to the defendant Thomas A. Bishop.
The plaintiff objects to the motion to strike on procedural and substantive grounds.
Procedurally, the plaintiff argues that the motion to strike is not timely filed and therefore should be denied, relying on Practice Book Section 177 and Section 251. The Court notes that the pleadings are not closed as of this date regarding the co-trustee defendant Milton L. Jacobson. Section 177 allows pleadings to be filed "such other time as these rules, or the court, may prescribe." Section 251 limits pleadings that may be filed when a case is on the dormancy calendar to those papers which close the pleadings by joining issues, "unless the court otherwise orders." In accordance with the discretion allowed under Section 177 and Section 251, the Court prescribes and orders that the motion to strike may be filed.
Plaintiffs also argue that the motion to strike should be denied on its merits. This Court, in a memorandum of decision dated January 15, 1991, granted an identical motion to strike filed by the co-defendant trustee, Milton L. Jacobson. For all of the reasons stated in that memorandum of decision, the Court also grants the motion to strike filed by the co-defendant trustee, Thomas Bishop.
AXELROD, J.